Citation Nr: 0840996	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  06-32 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a back disorder.

2.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a wrist disorder.

3.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a heart disorder, to include coronary 
artery disease.

4.	Entitlement to service connection for a back disorder to 
include degenerative disc disease and/or degenerative 
joint disease of the lumbar spine.

5.	Entitlement to service connection for a wrist disorder.

6.	Entitlement to service connection for a heart disorder, to 
include coronary artery disease.

7.	Entitlement to service connection for an inguinal hernia.

8.	Entitlement to service connection for hypertension.

9.	Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1975 to 
August 1978 with periods of active duty for training from 
July 1972 to April 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.

The veteran testified before the undersigned at a July 2007 
hearing held at the RO.  A transcript of the hearing is of 
record.

The veteran's claims to reopen previously disallowed claims 
of entitlement to service connection for back, wrist, and 
heart disease are decided in the decision below.  The 
remaining issues on appeal are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	A May 1992 rating decision denied the veteran's claim of 
entitlement to service connection for a back disability 
and heart disease.  The veteran was notified of his 
appellate rights, but did not file a notice of 
disagreement within one year of the rating decision.

2.	Evidence received since the May 1992 rating decision is 
not cumulative of the evidence of record at the time of 
the May 1992 denial of service connection for a back 
disability and relates to an unestablished fact necessary 
to substantiate the claim of entitlement to service 
connection for a back disability.

3.	Evidence received since the May 1992 rating decision is 
not cumulative of the evidence of record at the time of 
the May 1992 denial of service connection for heart 
disease and relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service 
connection for a heart disorder to include coronary artery 
disease.  

4.	A June 1996 rating decision denied the veteran's claim of 
entitlement to service connection for a wrist disorder.  
The veteran was notified of his appellate rights, but did 
not file a notice of disagreement within one year of the 
rating decision.

5.	Evidence received since the June 1996 rating decision is 
not cumulative of the evidence of record at the time of 
the June 1996 denial of service connection for wrist 
disorder and relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service 
connection for a wrist disorder.

6.	The veteran did not serve 90 days in the active duty 
military service that began or ended in a period of war.


CONCLUSIONS OF LAW

1.	The May 1992 rating decision which denied the veteran's 
claim of entitlement to service connection for a back 
disability and heart disease is final.  38 U.S.C.A. § 
7105(c) (West 2002).

2.	Evidence received since the May 1992 rating decision in 
connection with the veteran's claim of entitlement to 
service connection for a back disability is new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).

3.	Evidence received since the May 1992 rating decision in 
connection with the veteran's claim of entitlement to 
service connection for a heart disorder, to include 
coronary artery disease, is new and material.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

4.	The June 1996 rating decision which denied the veteran's 
claim of entitlement to service connection for a wrist 
disorder is final.  38 U.S.C.A. § 7105(c) (West 2002).

5.	Evidence received since the June 1996 rating decision in 
connection with the veteran's claim of entitlement to 
service connection for a wrist disorder is new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).

6.	The requirements of basic eligibility for VA nonservice-
connected pension benefits, based upon qualifying wartime 
military service by the appellant, have not been met.  38 
U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.6 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

Although notice that complies with the Kent provisions has 
not been provided with respect to the veteran's claims of 
entitlement to service connection for back, wrist, and heart 
disabilities, as those claims are being reopened, the Board 
finds that the veteran has not been prejudiced by any notice 
error.

With respect to the veteran's claim for nonservice-connected 
pension benefits, there is no outstanding evidence, and the 
claim does not turn on a medical question for which an 
opinion would be necessary.  More importantly, the law, and 
not the facts, is dispositive of the claim for entitlement to 
nonservice-connected pension benefits. Hence, the duties to 
notify and assist imposed by the VCAA are not applicable to 
the claim.  Beverly v. Nicholson, 19 Vet. App. 394 (2006); 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).

I.  Claims to Reopen

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of 'new and material' evidence.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his previously disallowed 
claims for service connection for back, wrist, and heart 
disabilities was received in January 2004, and the regulation 
applicable to his appeal provides that new and material 
evidence means existing evidence that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2008).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The veteran's claims of service connection for back and heart 
disabilities were denied by a May 1992 rating decision, while 
the claim of service connection for a wrist disorder was 
denied in a June 1996 decision.  Service connection for low 
back disability was denied as there was an "absence of 
evidence of a chronic back condition . . . in service or 
since discharge from service."  Service connection for heart 
disease was denied as the veteran's complaints of chest pain 
were non-cardiac in nature, and Holter monitoring was 
essentially normal.  Service connection for a wrist 
disability was denied as there was a lack of "medical 
reports of problems since service with [the veteran's] wrist 
and hand to include reports showing current residuals of the 
injury."  In essence all three claims were initially denied 
as the evidence did not show that the veteran had current 
disabilities of the back, wrist, or heart.  The veteran was 
notified of his appellate rights, but did not initiate an 
appeal of either rating decision; therefore, the RO's May 
1992 and June 1996 decisions are final.  38 U.S.C.A. § 7105.

In January 2004, the veteran submitted an application to 
reopen his claims of entitlement to service connection for a 
back disability, wrist disorder, and heart disease.  
Specifically, the veteran contends that he suffers from a 
chronic back and wrist disorders as a result of inservice 
injuries.  He further asserts that he had shortness of breath 
and chest pain during service and that these symptoms were 
early manifestations of his current heart disease.  In an 
August 2004 rating decision, the RO denied his applications 
to reopen due to a lack of new and material evidence.  

Evidence received prior to the May 1992 and June 1996 rating 
decisions included some service treatment records and 
treatment records from the University of Kansas Medical 
Center showing treatment for non-cardiac chest pain.  

New evidence received since the May 1992 and June 1996 RO 
rating decisions includes VA treatment records, and numerous 
private treatment records along with the veteran's testimony 
at his Board hearing.  VA and private treatment records 
indicate continued chronic low back pain with a diagnosis of 
degenerative disc disease.  In addition, VA treatment records 
indicate the veteran suffered from synovitis of the right 
wrist in July 2002 and underwent a carpal tunnel release in 
September of the same year.  Furthermore, the evidence 
received since May 1992 shows that the veteran has a current 
diagnosis of heart disease.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As the previous denials were due in large part to the lack of 
current back, wrist, and heart disabilities, the Board 
concludes that the additional evidence received since the 
prior denials of his claims is material.  That is, the 
additional medical evidence of current back, wrist, and heart 
disabilities and the veteran's testimony regarding inservice 
back and wrist injuries, when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  
To this extent only, the veteran's appeal is granted.  The 
issues of entitlement to service connection for back, wrist, 
and heart disabilities will be addressed in the remand below.

II.	Non- Service-Connected Pension

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to no service-connected disabilities which are not the result 
of the veteran's willful misconduct.

Regulations also provide that basic entitlement to pension 
exists if a veteran served in the active military, naval, or 
air service for 90 days or more during a period of war; or 
served in the active military, naval, or air service during a 
period of war and was discharged or released from such 
service for a service-connected disability; or served in the 
active military, naval, or air service for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or served in the active military, 
naval, or air service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war. 38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 
3.3(a)(3) (2008).  Active service is defined in pertinent 
part as full-time duty in the Armed Forces, other than active 
duty for training.  38 C.F.R. § 3.6(b)(1) (emphasis added).

The period of war for the Vietnam Era is the period beginning 
on February 28, 1961, and ending on May 7, 1975, inclusive, 
in the case of a veteran who served in the Republic of 
Vietnam during that period, and the period beginning on 
August 5, 1964, and ending on May 7, 1975, inclusive, in all 
other cases. 38 C.F.R. § 3.2(f).  The period of war for the 
Persian Gulf War is the period beginning on August 2, 1990 
and ending on a date to be prescribed by Presidential 
proclamation or law.  38 C.F.R. § 3.2(i).

The appellant contends that he is entitled to nonservice-
connected disability pension.  However, his Department of 
Defense Form 214, Certificate of Release or Discharge from 
Active Duty, indicates that he served on active duty for 
training from July 27, 1972, to April 26, 1973.  In addition, 
the veteran served on active duty from October 31, 1975 to 
August 11, 1978.  No other period of verified service is 
shown.

As noted above, active duty for training does not constitute 
"active service" and, although it took place during a 
period of war, cannot constitute the basis of entitlement to 
nonservice-connected pension benefits.  Furthermore, the 
veteran's active service did not take place during a period 
of war as specified by law.  Thus, the Board finds that the 
appellant does not meet the basic eligibility requirements 
for nonservice-connected pension benefits as he did not have 
active service during a period of war.  38 U.S.C.A. § 
1521(j); 38 C.F.R. § 3.3.

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Therefore, as a matter of law, the appellant's claim for 
nonservice-connected pension benefits is denied.


ORDER

New and material evidence sufficient having been submitted, 
the claim of entitlement to service connection for a back 
disability is reopened.  

New and material evidence sufficient having been submitted, 
the claim of entitlement to service connection for wrist 
disability is reopened.  

New and material evidence sufficient having been submitted, 
the claim of entitlement to service connection for a heart 
disorder, to include coronary artery disease, is reopened.  

Basic eligibility for entitlement to VA pension benefits is 
not established; the appeal is denied.


REMAND

As an initial matter, the Board acknowledges the veteran's 
service treatment records (STRs) appear to be incomplete.  
The RO was notified by the National Personnel Records Center 
in July 2006 that all available STRs were forwarded for 
inclusion in the veteran's claims file.  In a case in which a 
claimant's service records are unavailable through no fault 
of his own, there is a heightened obligation for VA to assist 
the veteran in the development of his claim and to provide 
reasons or bases for any adverse decision rendered without 
these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) 
(holding that the heightened duty to assist a veteran in 
developing facts pertaining to his claim in a case in which 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records).  The 
Board observes that the veteran was notified of the 
unavailability of his STRs and was afforded an opportunity to 
supplement the record with additional evidence.

Notwithstanding the foregoing, the Board finds that further 
evidentiary development is warranted in this case.  At his 
July 2007 Board hearing, the veteran stated that he is in 
receipt of Social Security disability benefits.  The United 
States Court of Appeals for Veterans Claims (Court) has 
repeatedly held that when VA is on notice that there are 
Social Security Administration (SSA) records, it must obtain 
and consider them.  See Baker v. West, 11 Vet. App. 163,169 
(1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); 
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  
Further, the Veterans Claims Assistance Act of 2000 (VCAA) 
emphasizes the need for VA to obtain records from other 
Government agencies.  38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002).  Therefore, the medical records from SSA 
pertaining to any original award of disability benefits and 
any continuing award of benefits must be requested and 
associated with the claims file before a decision can be 
issued on his claims for service connection.  

With respect to his claim for service connection for wrist 
disability, the veteran has reported that he underwent 
treatment for carpal tunnel syndrome at the University of 
Nebraska Medical Center in either 2004 or 2005.  As these 
treatment records are potentially probative to his claim for 
service connection for wrist disability, efforts should be 
made to associate them with the claims folders. 

Additionally, the law requires that VA afford the veteran a 
medical examination or obtain a medical opinion when 
necessary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

With regard to the veteran's back claim, the Board observes 
that the veteran was treated for low back strain after 
leaving a heavy object in during his period of active duty 
for training in March 1973.  He subsequently complained of 
lumbar pain following an injury while playing basketball in 
April 1973.  With respect to his wrist claim, the veteran was 
noted to have sustained a chip fracture involving the 
superior lateral corner of the navicular bone in January 
1973.  With respect to his claims for heart disease, the 
veteran complained of chest pain in March 1973.  With regard 
to his inguinal hernia, the veteran has reported that he felt 
tightness in his groin during his active military service.  

Given the missing STRs and the lack of examination for the 
specific disorders of which the veteran complains, the Board 
is of the opinion that a new examination(s) would be useful 
in resolving the veteran's claims.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should obtain from 
the SSA a copy of any disability 
determinations it has rendered for the 
veteran and all records upon which the 
decisions were based.

2.  After securing the necessary release, 
the RO or AMC should obtain treatment 
records from the University of Nebraska 
Medical Center pertaining to his wrist in 
2004 or 2005.

3.  Thereafter, the RO or AMC should 
schedule the veteran for a VA examination 
to determine the etiology of any current 
back, wrist, heart, inguinal hernia, or 
cardiovascular disability (to include 
heart disease and/or hypertension).  The 
claims folder must be made available to 
and reviewed by the examiner.

For each back, wrist, hernia, or 
cardiovascular disability identified, the 
examiner should proffer an opinion as to 
whether there is 50 percent or better 
probability that disorder is 
etiologically related to, or aggravated 
by, his active military service or active 
duty for training.

The rationale for each opinion must also 
be provided.

4.  Upon completion of the above, the RO 
or AMC should readjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the RO or AMC should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board as warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


